Citation Nr: 0904081	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-07 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the reduction in evaluation from 40 percent to 10 
percent for a service connected back disability, effective 
from November 1, 2005, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The veteran had active duty service from January 1997 to 
March 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

An August 2005 rating reduction of the disability evaluation 
for lumbar back to 10 percent effective November 1, 2005, was 
without evidence of actual improvement of the veteran's back 
disability.


CONCLUSION OF LAW

The criteria for restoration of a 40 percent schedular 
evaluation effective November 1, 2005, for a back disability 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a Diagnostic Codes 
5292, 5293, 5295 (2002), Diagnostic Codes 5235-5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  The Board has considered this 
legislation, but finds that, given the favorable action taken 
below, no discussion of the VCAA at this point is required.

Analysis

The veteran contends that his service connected back 
disability has not improved to warrant a reduction from a 40 
percent to a 10 percent rating. The Board finds that the 
preponderance of the evidence does not show an actual 
improvement in the veteran's back disability, and the 
original 40 percent rating is restored.  

The provisions of 38 C.F.R. §§ 4.2 and 4.10 provide that in 
any rating reduction case, not only must it be determined 
that an improvement in a disability has actually occurred, 
but also that improvement in a disability actually reflects 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms. See 38 C.F.R. § 4.13.

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred. 38 U.S.C.A. § 1155 (West 2002). 
See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases 
cited therein.

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2007); see 
also Brown v. Brown, 5 Vet. App. 413, 420 (1993). These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991). Such review requires VA to ascertain, based 
upon review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations. Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work. Faust v. West, 13 Vet. App. 342 (2000); 
Kitchens v. Brown, 7 Vet. App. 320 (1995).

The veteran's service-connected back disability was rated as 
40 percent disabling under DC 5292 (2001) from March 15, 2001 
to November 1, 2005 and as 10 percent disabling thereafter 
under the revised DC 5243. The regulations governing ratings 
for a back disability were amended on September 26, 2003. The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms. 

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran. In so 
doing, it may be necessary for the Board to apply both the 
former and revised versions of the regulation. However, if 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change. See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997). Since the veteran's increased 
rating claim for a back disability was filed in March 2003, 
prior to the rating code amendments, the Board will consider 
the version most favorable to the veteran. 

The criteria in effect prior to September 26, 2003 are as 
follows:

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion. 

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned. When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted. A 40 percent rating is in order when 
disability is severe, characterized by recurring attacks with 
intermittent relief. A maximum schedular rating of 60 percent 
is awarded when disability from intervertebral disc syndrome 
is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion. If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order. Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237. Degenerative 
arthritis of the spine is Code 5242. Intervertebral disc 
syndrome is Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

1) 10 percent--forward flexion of the thoracolumbar spine, 
greater than 60 degrees, but no greater than 85 degrees; or a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.

2) 20 percent - forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphyosis;

3) 30 percent - forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent - unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

The provisions of 38 C.F.R. § 3.105(e) state, in pertinent 
part, that, when a reduction in a disability evaluation is 
contemplated such that it would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction will be prepared, setting 
forth all material facts and reasons. It appears that the 
veteran was informed of the "detailed reasons" for the rating 
reduction as required by the provisions of 38 C.F.R. § 
3.105(e), and he was afforded an opportunity to present 
appropriate argument or pertinent evidence in opposition to 
that rating reduction, between the date of the rating 
reduction decision and the prospective effective date of 
reduction (November 1, 2005). See June 15, 2005 notice letter 
of the proposed rating reduction. The requisites of 38 C.F.R. 
§ 3.105(e) appear to have been satisfied in this case.

In the present case, the 40 percent disability evaluation for 
the veteran's service-connected back disability was in effect 
from March 15, 2001 to November 1, 2005, nearly five years. 
The veteran's service treatment records from 2000 and 2001 
reflect complaints and findings of a back disorder - indeed, 
the record indicates that the veteran was separated from 
active service only because he sustained a back injury, with 
radiation to his legs. 

The veteran underwent a VA-provided medical examination in 
August 2000, approximately 6 months prior to his release from 
active duty. It was noted that the veteran had been diagnosed 
with central disk herniation with bulge at L4-5 and L5-S1 in 
January 2000. His symptoms included pain, weakness, and 
fatigue , involving the lumbar spine. The symptoms were 
constant and subject to flare-ups. During flare-ups, the 
veteran could not lift heavy objects, walk long distances, or 
stand for prolong periods of time. The veteran's service 
activities were moderately restricted as a result. 

Clinical examination found painful motion, muscle spasm, 
weakness and tenderness of the lumbar spine. Straight leg 
raising testing was positive on both sides at 30 degrees. 
Flexion testing detected pain up to 75 degrees; pain on 
extension through 25 degrees and pain on right and left 
lateral movement up to 35 degrees. 

The veteran was separated from active military duty due to 
physical disability involving his lower back. A military 
medical board reflects that as of September 2000, the veteran 
was reporting, and physicians found that he had limitation in 
the range of motion of the lumbar spine to 50 degrees. In 
part, the veteran reported that he awoke nightly due to back 
pain and that such pain increased upon prolonged standing. 

When the veteran was found to not be an appropriate candidate 
for surgical intervention, medical care providers provided 
back bracing, traction, and stretching. However, it was 
reported that this therapy could provided the veteran with 
only partial relief. The physician determined that the 
veteran could not perform the duties of his military 
occupational specialty due to his back disorder. 

By way of a May 2001 RO decision, the veteran was granted 
service connection for his back disability with a 40 percent 
rating, effective March 15, 2001, the date of discharge from 
active service. 

The veteran underwent a VA back examination in August 2003. 
He reported that he  worked 11 hours standing as a mechanic 
and did not miss any time off work due to his low back 
disorder. 

However, the veteran stated that he experienced constant back 
pain of an 8 or 9 over a 10 point scale with radiation down 
his legs. He added that his back was stiff, and that pain 
increased with standing, walking, bending, lifting and 
twisting. The veteran added that he used muscle relaxer three 
times a day, several pain medications and several back 
braces.

The examiner noted that the veteran was able to perform all 
activities of daily living despite his back problem. Upon 
physical examination, the veteran was able to forward flex 80 
degrees and 90 degrees with pain. X-rays showed slight 
posterior disc bulge at L3-4, L4-5, and L5-S1. The examiner 
diagnosed mild disc disease. He opined that there was no 
functional loss or limitation due to pain. 

The veteran underwent another VA examination in April 2005. 
The veteran reported experiencing progressively worse back 
pain since discharge from active service. He stated that the 
pain flares-up on a weekly basis. During flare-ups, he 
experienced severe pain leaving him unable to walk for "a 
day or so." He reported severe pain, severe decreased 
motion, and severe lower back stiffness. He also stated that 
he had moderate lower back spasms, and constant frequency of 
pain with radiation. 

Physical examination showed a full range of motion in the 
back. A back imaging study showed mild narrowing of the L5-S1 
disc space. The examiner diagnosed mild degenerative disc 
disease in L5-S1. While the examiner noted minimal loss of 
range of motion, he opined that there were significant 
effects on the veteran's occupational activities resulting in 
duty reassignment.   

The veteran underwent a further VA examination in January 
2006. The veteran was primarily being examined for 
radiculopathy and cervical spine disorders. The veteran 
stated that he experienced severe back pain flare-ups on a 
weekly basis of from 2 to 3 days in duration. During flare-
ups, he was unable to continue any physical activity. He was 
limited to walking less than a mile. The veteran was found to 
have intervertebral disc syndrome and reported having 35 days 
of incapacitating episodes, although it is not clear that the 
veteran or the examiner ascertained the regulatory meaning of 
such incapacitation as found in 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008) )(Note (1): For purposes of evaluations 
under diagnostic code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician).)

Upon physical examination, the veteran's forward flexion was 
limited to 40 degrees with pain beginning and overall limited 
to 60 degrees. The examiner noted the veteran has severe 
impairments as a result of his cervical disorder and 
radioculopathy that impact his ability to perform activities 
of daily living. She opined that the veteran's cervical and 
radioculopathy disorders were not related to his lumbar back 
disorder since X-rays from April 2005 showed only mild 
narrowing of L-5-S1 and normal vertebral body alignment and 
the veteran did not have gait abnormality, list, or spinal 
curvature.     

Various other medical records and treatment notes indicate 
the veteran has complained of chronic and moderate to severe 
lower back pain since his discharge from active duty, with 
concomitant difficulties in driving, sleeping, and performing 
household and self-care tasks. See, e.g., March 2002 VA 
treatment note; August 2003 mental disorders examination; 
December 2003 VA rheumatology consultation; August 2005 VA 
physical medicine and rehabilitation note.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

After resolving the benefit of the doubt in favor of the 
veteran, the Board finds that the preponderance of the 
evidence does not show a material and sustained improvement 
to reduce the veteran's rating. The veteran's non-service 
connected disabilities affect his ability to perform 
activities of daily living and the April 2005 VA examination 
suggests improvement in the veteran's back condition. 
Nevertheless, the Board finds the medical evidence 
inconsistent as to whether a consistent and material 
improvement occurred. The veteran's subjective reports of the 
continued severity of his back disorder, when measured 
against the treatment records on file, do not reflect such 
sustained improvement to warrant reduction. In the latest VA 
examination, the examiner measured the veteran's forward 
flexion motion to 40 degrees with pain beginning and overall 
limited to 60 degrees. The veteran reported having severe 
back flare-ups on a weekly basis that impede his activities 
of daily living. The record is inconsistent as to whether the 
veteran's back disability has actually improved. Since the 
record does not show a consistent material improvement to 
warrant a rating reduction for the veteran's service 
connected back disability, the 40 percent rating is restored.

	(CONTINUED ON NEXT PAGE)










ORDER

The 40 percent rating for a back disability is restored 
effective from November 1, 2005, subject to the controlling 
regulations governing monetary awards.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


